DETAILED ACTION

This action is in response to the Application filed on 05/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SWITCHING POWER SUPPLY WITH DELAY FOR DEAD TIME ADJUSTMENT--
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “a control signal for selectively sequentially driving the first switching circuit and the second switching circuit” of claim 1 must be shown or the feature(s) canceled from the claim(s). It appears that the Applicant(s) is referring to the switch Qin (Fig. 2) to the first switching circuit and referring to the switch (Q1, Q2) to the second switching circuit. However, the drawings do not show a single control signal driving both the first switching circuit and the second switching circuit. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2010/0302824; (hereinafter Nishino). 

Regarding claim 1, Nishino [e.g. Figs. 2 - 3] discloses a switching power supply comprising: an input terminal [e.g. ND131] and an output terminal [e.g. V140]; a voltage converter [e.g. 140] including a first switching circuit [e.g. SW141 and SW142] configured to serve as a trigger for inputting an input voltage from the input terminal [e.g. V130] and a second switching circuit [e.g. 141, D141, 142, D142] configured to serve as a trigger for outputting, after the input voltage is converted, the converted voltage from the output terminal [e.g. V140]; a control circuit [e.g. 131, 143, DT141, 150, GD141] configured to output a control signal [e.g. at output DT141 and at output of GD141] for selectively sequentially driving the first switching circuit and the second switching circuit; and a delay circuit [e.g. Figs. 3; DL1, DL2] configured to delay, based on the control signal driving a driven switching circuit that is one of the first switching circuit or the second switching circuit [e.g. Fig. 3; see configuration of delay DL1 and DL2 with respect to VG1 and VG2], a subsequent driving timing of the other switching circuit of the first switching circuit or the second switching circuit that is not driven [e.g. Fig. 4F at VG1 with respect to VG2], to provide a dead time when both the first switching circuit and the second switching circuit are turned off [e.g. as shown in Figs. 4E-4F; paragraph 100 recites “the two delay circuits DL1 and DL2 for creating a dead time in the form as illustrated in FIG. 3”].

Allowable Subject Matter
Claims 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the delay circuit includes a first resistor connected to a signal output terminal for outputting the control signal to the driven switching circuit in the control circuit, a second resistor connected in series to the first resistor, a capacitance connected in parallel to the second resistor, and a switching element having a gate connected between the first resistor and the second resistor, and a drain connected to the other switching circuit that is not driven”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838